NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY DONNELL DUNLAP,                           No.    20-15532

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00295-DJH-DMF

 v.
                                                MEMORANDUM*
CORIZON HEALTH, INC.,

                Defendant-Appellee,

and

CHARLES L. RYAN; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Larry Donnell Dunlap, an Arizona state prisoner, appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s ruling on cross-motions for summary judgment. Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We affirm.

      The district court properly granted summary judgment for Corizon Health,

Inc., on Dunlap’s deliberate indifference claim because under any potentially

applicable standard, Dunlap failed to raise a genuine dispute of material fact as to

whether any policy or custom of Corizon caused him to suffer a constitutional

injury. See Castro v. County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir.

2016) (en banc) (discussing requirements to establish liability under Monell v.

Department of Social Services, 436 U.S. 658 (1978)); Tsao v. Desert Palace, Inc.,

698 F.3d 1128, 1139 (9th Cir. 2012) (a private entity is liable under § 1983 only if

the entity acted under color of state law and a constitutional violation was caused

by the entity’s official policy or custom); Starr v. Baca, 652 F.3d 1202, 1207-08

(9th Cir. 2011) (requirements for establishing supervisory liability).

      The district court did not abuse its discretion by striking Dunlap’s first

amended complaint or by denying Dunlap’s motions for subpoenas because

Dunlap failed to comply with the local rules governing amended pleadings and

issuance of subpoenas for pro se litigants. See D. Ariz. R. 15.1, G.O. 18-19; Bias


                                          2                                    20-15532
v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (setting forth standard of review

and explaining that this court gives “[b]road deference” to a district court’s

interpretation of its local rules).

       We reject as without merit Dunlap’s contention that the district court

violated his due process rights.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          3                                       20-15532